Citation Nr: 1415053	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 25, 2007, for the award of a total rating based on individual employability due to service-connected disabilities (TDIU). 

2.  Entitlement to an effective date earlier than August 10, 2007, for the award of special monthly compensation (SMC) based on housebound criteria.

3.  Entitlement to an effective date earlier than July 24, 2007, for the award of eligibility to Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

In the rating decision on appeal, the RO granted an effective date of September 25, 2007, for all three issues.  However, in a September 2011 rating decision, the RO granted a 100 percent rating for the Veteran's bilateral hearing loss effective from July 24, 2007.  The code sheet for that decision shows that the Veteran is entitled to special monthly compensation based on housebound criteria effective from August 10, 2007; and eligibility to DEA benefits effective from July 24, 2007.  In the September 2011 statement of the case, the RO confirmed the dates shown in the September 2011 rating decision for the awards of SMC and DEA benefits.  Therefore, the Board has recharacterized those issues as set forth on the first page.


FINDINGS OF FACT

1.  From July 24, 2007, the Veteran's bilateral hearing loss is rated as 100 percent disabling.

2.  Prior to July 24, 2007, the Veteran was service-connected for bilateral hearing loss, evaluated as 80 percent disabling; adjustment disorder, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined disability rating was 90 percent.  
3.  Prior to July 24, 2007, the Veteran's service-connected disabilities of bilateral hearing loss, adjustment disorder and tinnitus did not preclude him from obtaining or retaining substantially gainful employment.

4.  Prior to August 10, 2007, the Veteran's bilateral hearing loss was evaluated as 100 percent disabling from July 24, 2007; his adjustment disorder was evaluated as 30 percent disabling and his tinnitus was evaluated as 10 percent disabling.  His adjustment disorder and tinnitus did not combine to 60 percent or more.  

5.  From August 10, 2007, the Veteran's adjustment disorder is evaluated as 50 percent disabling.  His adjustment disorder and tinnitus combine to 60 percent.  

6.  Prior to July 24, 2007, the Veteran did not meet the criteria for the award of a TDIU and did not have a combined disability rating of 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 25, 2007, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

2.  As of July 24, 2007, the claim for an earlier effective date for TDIU is moot given the grant of a 100 percent schedular rating for bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.16 (2013).

3.  The criteria for an effective date prior to July 24, 2007, for the award of SMC based on housebound criteria have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.350(i) (2013).

4.  The criteria for an effective date prior to August 10, 2007, for the award of eligibility to DEA benefits have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letter dated in August 2007 regarding the type of evidence necessary to establish his claims.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims arise from his disagreement with the effective dates assigned following the awards of a TDIU, SMC, and DEA benefits.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and secured examinations in furtherance of his claims  Pertinent VA examinations were obtained in September 2007 and January 2010.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

Although the evidence shows that the Veteran is in receipt of Social Security Disability Benefits (SSA), only the decision awarding benefits has been obtained.  However, the decision shows that some of the evidence consists of records already obtained by VA; other evidence is outside of the pertinent time period of this appeal.  Consequently, the Board concludes that a remand to obtain the Veteran's SSA records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the veteran's claim).

II.  Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Also, in Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2011), the Court held that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board is required to consider evidence of unemployability as far back as the date of the underlying initial claim.

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).
The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

	1.  TDIU

The Veteran's contentions throughout this appeal have indicated that he believes that he is entitled to an earlier effective date since he has not worked for several years.  His representative has contended that an effective date of January 30, 2007, the date of a VA treatment record, should be the effective date.  See August 2010 notice of disagreement (NOD).  The Veteran has met the schedular requirements for a TDIU since July 1, 2006; prior to that, he had a schedular rating of 100 percent for his bilateral hearing loss, rendering the question of a TDIU moot.

The Veteran filed a claim seeking entitlement to a TDIU in April 2006.  An October 2006 VA examination for his service-connected bilateral hearing loss shows it was opined to not prevent the Veteran from gainful employment.  An October 2006 VA examination for his service-connected adjustment disorder did not contain any opinion regarding his employability.  The Veteran's claim was denied in a December 2006 rating decision.  

A January 2007 treatment record shows that the Veteran had not worked in eight years.  He reportedly felt that he did not fit with deaf people because he did not know sign language and did not fit with hearing people either.  The record shows that the Veteran tended to isolate.  There is no opinion in this record indicating that the Veteran was unemployable due to his service-connected disabilities.  

Although the Veteran appealed the denial of an increased rating claim also included in the December 2006 rating decision, the February 2007 notice of disagreement does not evidence any intent to appeal the denial of a TDIU.  Additionally, in August 2007, the Veteran submitted a statement withdrawing "all pending appeals."  

The August 2007 statement included a new claim for the award of a TDIU, which was received by the RO on August 10, 2007, and which led to this appeal.

VA examinations dated September 25, 2007, contain opinions indicating that the Veteran was unemployable due to his service-connected bilateral hearing loss.  The psychiatric examiner opined that the Veteran's psychiatric symptoms did not preclude his employment.  The psychiatric examiner further opined that the Veteran would not be considered employable because of his severe hearing.  

The Veteran's treatment records in the one year prior to the date of the claim that led to the grant of benefits fail to show that he was unemployable due to his service-connected disabilities of bilateral hearing loss, adjustment disorder and tinnitus.  Although the Veteran was not employed this time, his records do not show that his disabilities rendered him unemployable.  

In the January 2010 rating decision on appeal, the RO assigned an effective date of September 25, 2007, the date of the VA examinations containing positive opinions.

In a September 2011 rating decision, the RO granted a 100 percent disability rating for the Veteran's bilateral hearing loss effective the date of a private audiologoical evaluation, July 24, 2007.

Based on a review of the evidence, the Board concludes that an effective date earlier than August 10, 2007, is not warranted.  Initially, as noted above, the Veteran has been awarded a 100 percent disability rating for his bilateral hearing loss effective July 24, 2007.  As discussed below, the evidence shows that the Veteran's bilateral hearing loss rendered him unemployable, and because his remaining service-connected disabilities were not shown to prevent him from securing or following a substantially gainful occupation without consideration of the effects of the bilateral hearing loss disability, it is not necessary for the Board to further discuss the TDIU for the time period from July 24, 2007.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the Board will focus its discussion on whether a TDIU was warranted prior to July 24, 2007.

The current claim that led to the award of a TDIU was received by the RO on August 10, 2007.  The evidence fails to show a factually ascertainable increase in his disabilities to preclude his substantially gainful employment within the one year period prior to his claim.  No medical professional provided any opinion during this time period to indicate that the Veteran's disabilities rendered him unemployable.  Although the Veteran was not working during this time period, the only opinion of record, that of the October 2006 VA audiological examiner, indicates that the Veteran's bilateral hearing loss did not render him unemployable.  While no opinion from the psychiatric examiner was rendered, the Board observes that the September 2007 VA psychiatric examiner opined that it was the Veteran's bilateral hearing loss that rendered him unemployable and that his psychiatric symptoms did not preclude employment.  

In this case, the earliest evidence of an increase in his service-connected disabilities is the July 24, 2007, treatment record, which led the grant of a 100 percent rating for the Veteran's bilateral hearing loss.  The Veteran's adjustment disorder has been rated as 50 percent disabling only from the date of the August 2007 claim.  The Veteran did not appeal the effective dates for the increases in his bilateral hearing loss and adjustment disorder.  

The Board acknowledges the January 30, 2007, treatment record that shows that the Veteran reported not having worked in eight years and that he tended to isolate.  However, there is nothing in the record to show that the Veteran was unable to work due to his bilateral hearing loss, adjustment disorder, and tinnitus.  There are no findings in that record to suggest a factually ascertainable increase in the Veteran's disabilities.  The October 2006 examinations were just a few months prior to that record and did not show that the Veteran was precluded from substantially gainful employment.  

In sum, prior to July 24, 2007, while the Veteran did meet the criteria for a schedular TDIU, the medical evidence does not indicate that the Veteran was unemployable due to his service-connected disabilities of bilateral hearing loss, adjustment disorder, and tinnitus.  Therefore, while the Veteran contends that the effective date for the grant of TDIU should be earlier than September 25, 2007, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.
 
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than September 25, 2007, for the award of a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

	2.  SMC

The Veteran contends that he is entitled to an effective date earlier than August 10, 2007, for the award of SMC based on housebound criteria.  His attorney has contended that it should be January 30, 2007.  See August 2010 NOD.  

SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran was awarded a 100 percent disability rating for his bilateral hearing loss, effective from July 24, 2007.  His service-connected adjustment disorder is evaluated as 50 percent disabling from August 10, 2007; the Veteran is also service-connected for tinnitus, evaluated as 10 percent disabling.  Prior to August 10, 2007, the Veteran was assigned a 30 percent rating for his adjustment disorder.  As such, the Veteran met the criteria for the award of SMC based on housebound criteria effective August 10, 2007.  

Based on a review of the evidence, the Board concludes that an effective date earlier than August 10, 2007, is not warranted.  For the reasons set forth above, the Board concludes that an earlier effective date for the award of a TDIU is not warranted.  As such, the earliest date that the Veteran met the criteria for the award of SMC based on housebound criteria is August 10, 2007.  Although the 100 percent rating for his bilateral hearing loss is effective from July 24, 2007, the Veteran's adjustment disorder was not rated as 50 percent disabling until August 10, 2007.  Prior to that, it was evaluated as 30 percent disabling.  A 30 percent rating for the adjustment disorder and a 10 percent rating for tinnitus do not combine to 60 percent disabling.  38 C.F.R. § 4.25 (2013).  

In sum, the earliest effective date that the Veteran met the criteria for SMC based on housebound criteria is August 10, 2007.  Therefore, while the Veteran contends that the effective date should be earlier than August 10, 2007, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.
 
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than August 10, 2007, for the award of SMC based on housebound criteria is denied.  See 38 U.S.C.A §5107.

	3.  DEA Benefits

The Veteran contends that he is entitled to an effective date earlier than July 24, 2007, for the award of eligibility to DEA benefits.  His attorney has contended that it should be January 30, 2007.  See August 2010 NOD.  

Basic eligibility for DEA benefits under Chapter 35 exists where the veteran was discharged from service under conditions other than dishonorable and has a total disability permanent in nature as a result of a service-connected disability.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807(a).  With certain exceptions that are not applicable here, the effective date for the grant of such award shall, to the extent feasible, correspond to effective dates for awards of disability compensation.  38 U.S.C.A. § 5113(a).  

A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2013).  

As discussed above, the Veteran was awarded a 100 percent disability rating for his bilateral hearing loss effective from July 24, 2007.  The currently assigned effective date of July 24, 2007, for eligibility to DEA benefits was directly related to the 100 percent disability rating for his bilateral hearing loss.  For the reasons set forth above, the Board finds that an earlier effective date for a TDIU is not warranted.  

Therefore, based on a review of the evidence, the Board concludes that an effective date earlier than July 24, 2007, for the award of eligibility for DEA benefits is not warranted.  For purposes of DEA benefits under 38 U.S.C. Chapter 35, the law relevant to the Veteran's current claim provides that basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021 (2013). 

As the Board has concluded that the Veteran did not meet the criteria for a TDIU prior to the 100 percent disability rating for his bilateral hearing loss effective July 24, 2007, the assignment of an effective date prior to that time for the eligibility for DEA benefits is not warranted.  Since eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of a 100 percent disability rating, the effective date of such eligibility cannot precede July 24, 2007, the date that the Veteran was awarded a 100 percent disability rating for his bilateral hearing loss. 

In sum, the earliest effective date that the Veteran met the criteria for eligibility to DEA benefits is July 24, 2007.  Therefore, while the Veteran contends that the effective date should be earlier than July 24, 2007, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.
 
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than July 24, 2007, for the award of eligibility to DEA benefits is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to an effective date earlier than September 25, 2007, for the award of a TDIU is denied. 

Entitlement to an effective date earlier than August 10, 2007, for the award of SMC based on housebound criteria is denied.

Entitlement to an effective date earlier than July 24, 2007, for the award of eligibility to DEA benefits is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


